 
Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 1st
day of April, 2011 by and between OMNICARE, INC., a Delaware corporation (the
“Company”) and Alexander M. Kayne (“Executive”).
 
WHEREAS, the Company desires to employ the Executive as Senior Vice President,
General Counsel & Secretary of the Company; and
 
WHEREAS, the Company and the Executive desire to enter into the Agreement to set
forth the terms of the Executive’s employment by the Company.
 
THEREFORE, in consideration of these recitals and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:
 
SECTION 1 EMPLOYMENT
 
1.1 Commencing April 1, 2011 (“Effective Date”), the Company shall employ
Executive as Senior Vice President, General Counsel & Secretary, reporting
directly to the Chief Executive Officer.  Executive shall be assigned such
duties with regard to the business of the Company as are generally performed by
an executive of the Company serving in such position, and such other duties as
may from time to time be assigned to Executive by the Chief Executive Officer
consistent with such position.
 
1.2 Executive agrees to devote his exclusive and full professional time and
attention to his duties as an employee of the Company.  In addition, Executive
agrees that he shall not render to others any service of any kind for
compensation or engage in any other business activity including without
limitation any involvement in any business in which Executive has any
administrative or operating responsibility.  Subject to Section 4 hereof,
Executive shall not be precluded from devoting reasonable periods of time
required to manage his personal investments and participate in professional,
educational, philanthropic, or community activities; provided that such
activities do not interfere with Executive’s discharge of his duties to the
Company.
 
1.3 Executive’s primary work location will be at the Company’s headquarters,
which is currently in Covington, Kentucky (the metropolitan Cincinnati
area).  However, it is expected that the Executive will be required to travel to
other locations on a frequent basis in connection with his responsibilities
under this Agreement.
 
SECTION 2 COMPENSATION, BENEFITS AND EXPENSES
 
2.1 BASE SALARY. During the Term, the Company shall pay to Executive a salary
(“Base Salary”) at an annual rate of $400,000, payable in accordance with the
regular payroll practices of the Company but not less frequently than monthly.
Executive’s Base Salary may be reviewed annually by the Compensation and
Incentive Committee of the Board (the “Compensation Committee”), and may be
increased at the Compensation Committee’s discretion taking into consideration
Executive’s performance, Company performance and general economic
conditions.  Notwithstanding the foregoing, Executive’s Base Salary may be
decreased only in accordance with a uniform reduction in base salaries
applicable to all senior executives of the Company; provided that any such
decrease is restored in the same manner as such decreases are restored to other
senior executives of the Company.  The Base Salary as determined herein from
time to time shall constitute Executive’s “Base Salary” for purposes of this
Agreement.
 
2.2 INCENTIVE COMPENSATION. During the Term, Executive shall be eligible to
participate in the Company’s Annual Incentive Plan for Senior Executive Officers
(or successor plan; “AIP”) and such other bonus and annual incentive
compensation plans as may be maintained by the Company for its
executives.  Executive shall have the opportunity to earn an annual target bonus
of at least 75% of Executive’s Base Salary.  Executive’s annual bonus (which may
be greater or, except for the 2011 fiscal year, less than the target bonus
percentage established above) to the extent earned and payable, shall be paid at
such time or times as is provided under and otherwise in accordance with the
terms of the AIP.  For the avoidance of doubt, for 2011, the bonus shall be no
less than $300,000.
 
2.3 LONG TERM INCENTIVE COMPENSATION.  During the Term, Executive shall be
eligible for annual long term incentive awards under the Company’s 2004 Stock
and Incentive Plan or successor plans (“2004 Plan”) as determined by the
Compensation, Nominating & Governance Committee consistent with its regular
process in existence from time to time for determining awards for other senior
executives of the Company that report directly to the Chief Executive Officer,
which process may include, but is not limited to, varying awards based on
individual performance.
 
2.4 SIGN-ON BONUS.  To partially compensate Executive for forfeitures he will
incur upon termination of his current employment, and to offset additional
expenses related to relocation, the Company will pay a one-time cash bonus of
$150,000 to the Executive.  This bonus will be paid within the first month of
employment.  In the event the Executive’s employment with the Company terminates
as a result of a termination by the Company for Cause (as defined in Section
3.2) or by the Executive at any time prior to the 6-month anniversary of the
Effective Date, the Executive shall be required to return a portion of the
Sign-On Bonus equal to the Sign-On Bonus multiplied by the difference of one
minus a fraction, the numerator of which is the number of completed months since
the Effective Date and the denominator of which is 6.  Such amount shall be
returned to the Company no later than 30 days following such termination date.
 
2.5 SIGN-ON STOCK AWARD.  On the Effective Date the Company shall grant to
Executive, pursuant to the 2004 Plan, an award of 30,000 shares of restricted
stock.  Such award will vest in four equal installments on the first four
anniversaries of the Effective Date, provided that Executive is employed on each
anniversary for such installment to so vest.  The award will provide that if
Executive is terminated by the Company other than a Termination for Cause
(notwithstanding the earlier expiration of the Term under Section 3.1 below) the
Sign-On Stock Award shall become vested and unrestricted in full, and otherwise
will have the same terms and conditions as apply to annual restricted stock
awards most recently granted to senior executives.
 
2.6 REIMBURSEMENT OF BUSINESS EXPENSES. During the Term, the Company shall
reimburse Executive for all authorized, ordinary and necessary business expenses
incurred and substantiated by him in accordance with applicable Company
policy.  In all events, any reimbursement made to Executive pursuant to this
Section 2.6 shall be made not later than the end of the calendar year following
the calendar year in which the related expense was incurred.
 
2.7 EXECUTIVE BENEFITS.  During the Term, Executive shall be entitled to
participate in all employee benefit plans of the Company including thrift,
profit sharing, executive severance, change in control, medical coverage,
education, or other welfare benefits that the Company has adopted or may adopt,
maintain or contribute to for the benefit of its senior executives in accordance
with the terms of such plans and programs; provided that no such benefits shall
duplicate any benefits provided directly under this Agreement, and nothing
herein shall preclude the Company’s authority to amend or terminate any such
plans at any time and from time to time.  To the extent changes are made to
plans during the Term that reduce compensation or benefits specifically
addressed in this Agreement, the terms of this Agreement will control for the
remainder of the Term.  Executive shall be entitled to twenty-six (26) days of
paid time off each calendar year, pro rated for 2011.
 
2.8 RELOCATION EXPENSES.
 
(a) Executive shall be entitled to reasonable temporary living expenses and all
travel expenses incurred during transition for up to 6 months following the
Effective Date (which may be extended at the sole discretion of the Company),
and, without limiting the foregoing, in accordance with the Company’s policies
and procedures governing relocation of executives.  Executive shall be entitled
to reimbursement of all reasonable and customary out-of-pocket expenses
associated with relocating Executive’s family from New York to the Cincinnati,
Ohio area, including all closing costs associated with the sale of the residence
in New York (including, but not limited to, real estate commission, survey,
title insurance, attorney’s fees); all closing costs associated with the
purchase of a residence in the Cincinnati area (including, but not limited to,
inspections, attorney’s fees, survey, title insurance, and mortgage-related fees
and expenses (including up to 1 point), processing fees, underwriting fees,
application and appraisal fees); the packing and movement of household goods and
vehicles; transportation and hotel and food expenses for Executive and his
spouse associated with house-hunting trips to Cincinnati.  To the extent that
any reimbursements under this Section 2.8 result in taxable income to Executive,
then Executive shall be fully grossed-up for applicable federal, state and local
taxes upon such reimbursements; provided, however, that the tax gross-up for
travel expenses shall be limited to 12 round trips between New York and
Cincinnati.
 
(b) The Company shall reimburse Executive for the difference, if any, between
the average value of two appraisals on his current residence and the sale price
on that residence.
 
SECTION 3 TERM; TERMINATION OF EMPLOYMENT
 
3.1 TERM.  The term of employment of Executive pursuant to this Agreement shall
commence on the Effective Date and shall end on the earlier of the third
anniversary of the Effective Date or the date the Agreement is terminated by
either the Company or the Executive as set forth pursuant to Sections 3.2
through 3.6 hereof; provided, however, that if a Change in Control (as defined
in Section 3.5 below) occurs prior to the third anniversary of the Effective
Date, the Term will not end until the earlier of the third anniversary of such
Change in Control or the date the Agreement is terminated pursuant to Sections
3.2 through 3.6 hereof.  Effective beginning with the third anniversary of the
Effective Date (provided the Term has not been extended as described in the
preceding sentence), Executive will be covered under any executive severance
plan and/or executive change in control plan that applies generally to executive
officers of the Company.  To the extent one or both plans are not effective as
of the third anniversary of the Effective Date, the applicable provisions of
Sections 3.2 through 3.6 shall continue to apply until the applicable executive
severance and/or change in control plan has become effective.  Except as
provided above, if Executive remains employed with the Company following the end
of the Term, such employment shall continue on an “at will” basis.
 
3.2 TERMINATION FOR CAUSE.  The Company shall have the right to terminate this
Agreement and Executive’s employment, by written notice to Executive, for any of
the following causes (a  “Termination for Cause”):
 
(a) fraud or willful or intentional misrepresentation in connection with the
Executive’s performance of his duties hereunder;
 
(b) the willful failure by the Executive to substantially perform his duties
hereunder;
 
(c) the failure by the Executive to follow the lawful directives of the Chief
Executive Officer and the Board;
 
(d) willful or intentional conduct by the Executive that is detrimental to the
Company’s reputation, goodwill or business operations in any material respect;
 
(e) breach or threatened breach by the Executive of the restrictive covenants
incorporated in Section 4 hereof;
 
(f) the Executive’s conviction for, or plea of nolo contendere to a felony or a
violation of federal or state securities laws; or
 
(g) a material breach of the representations in Section 6.2 hereof.
 
In no event shall the Executive be considered to have been terminated for
“Cause” unless the Company delivers a written notice of termination to the
Executive identifying in reasonable detail the acts or omissions constituting
“Cause” and the provision of this Agreement relied upon.  In the case where such
acts or omissions are not capable of cure, the Executive’s termination will take
effect upon his receipt of such notice.  In the case where such acts or
omissions are capable of cure, the notice shall state the corrective action that
the Executive must take to cure.  Executive’s termination will take effect 15
days following his receipt of such notice if such acts or omissions are not
cured by Executive by such date, provided that if said cure reasonably requires
more than fifteen (15) days to cure, Executive shall be granted a reasonable
extension to effectuate said cure.  The Company may suspend the Executive’s
employment or place him on leave of absence pending such cure, provided,
however, such action shall not disempower Executive from taking the steps
necessary to effectuate said cure.  For the avoidance of doubt, mere failure of
the Company to achieve earnings goals shall not constitute “Cause.”


Upon any Termination for Cause, all payments, contributions and other benefits
to Executive under Section 2 of this Agreement shall cease immediately, with the
exception of reimbursement of authorized, ordinary and necessary business
expenses already incurred, and any compensation and benefits already earned or
vested as of that date.
 
3.3 DISABILITY, ILLNESS OR DEATH. If Executive is unable to perform his duties
under this Agreement by reason of illness or other physical or mental
disability, and such physical or mental disability has continued for 90 days or
would be reasonably expected to continue for at least 90 days, then this
Agreement and Executive’s employment shall be deemed terminated (“Termination
for Disability”). Upon Termination for Disability, Executive shall continue to
receive the compensation described in Section 3 hereof for a period of three (3)
months after the date of termination reduced by any disability payment to which
Executive may be entitled in lieu of such compensation but not by any disability
payment for which Executive has privately contracted and paid the premiums.  If
Executive should die before the termination of this Agreement, all payments,
contributions and benefits to Executive under Section 2 of this Agreement shall
terminate upon the date of his death, with the exception of reimbursement of
authorized, ordinary and necessary business expenses already incurred, and any
compensation and benefits already earned or vested as of that date.  The
benefits provided in this Section 3.3 pursuant to a Termination for Disability
shall constitute “disability pay” within the meaning of Treasury Regulation
Section 31.3121(v)(2) -1(b)(4)(iv)(C).
 
3.4 TERMINATION FOR REASONS OTHER THAN WITH CAUSE. The Company shall have the
right to terminate this Agreement and Executive’s employment, other than a
Termination for Cause, upon ten (10) days’ written notice to Executive.  If the
Company terminates this Agreement and Executive’s employment other than a
Termination for Cause (and other than a Termination for Disability), subject to
Section 3.8:
 
(a) Executive shall receive as severance pay continued payment of his Base
Salary for twelve (12) months, such payment to be made in accordance with the
Company’s standard payroll practices;
 
(b) Executive shall receive a pro rata portion of the Executive’s annual AIP
bonus under Section 2.2 for the fiscal year in which the Executive’s termination
occurs, payable at the time that annual bonuses are paid to other senior
executives, determined by multiplying (i) the amount Executive would have
received based upon actual performance of the Company had employment continued
through the end of the fiscal year by (ii) the fraction, the numerator of which
is the number of days that Executive was employed by the Company during the
fiscal year in which Executive’s termination occurred and the denominator of
which is 365 (“Pro Rata Bonus”);
 
(c) Executive shall receive any unpaid annual bonus earned in accordance with
the terms of the AIP with respect to any fiscal year ending on or preceding the
date of termination, payable when annual bonuses are paid to senior executives
for such year;
 
(d) To the extent not fully vested, on the date of termination, the remaining
installment(s) of the Sign-On Stock Award shall become vested and unrestricted
in full;
 
(e) To the extent not issued or paid, the guaranteed 2011 bonus shall be paid
when 2011 bonuses are paid to senior executives of the Company; and
 
(f) Executive shall be entitled to continued participation for twelve (12)
months in the Company’s medical, dental and vision welfare benefit plans which
cover Executive (and his eligible dependents) upon the same terms and conditions
in effect for active employees of the Company subject to Executive’s continued
co-payment of premiums for such coverage, to the extent that the terms of such
plans permit Executive’s continued participation during such period; provided,
in the event Executive obtains other employment that offers substantially
similar or more favorable benefits, determined on a benefit-by-benefit and
coverage-by-coverage basis, such continuation of benefits by the Company shall
immediately cease.  The continuation of medical, dental and vision benefits
under this Section 3.4 shall be conterminous with, and reduce the period of
coverage and count against, Executive’s right to healthcare continuation
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”).
 
In the event of a termination of Executive by the Company other than a
Termination for Cause under this Section 3.4, Executive acknowledges that the
Company shall have no obligations or liability to him whatsoever other than the
obligations set forth in this Section 3.4.  Subject to Section 3.8 and Section
6.14, the first such severance payment under Section 3.4(a) shall be made not
later than thirty (30) days after Executive’s Separation from Service occurs.
Executive’s right to receive such severance payments under this Section 3.4 or
Section 3.5, as may apply, shall be treated as a right to receive a series of
separate payments under Treasury Regulation Section 1.409A-2(b)(2)(iii). As used
under this Agreement, a “Separation from Service” occurs when Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
 
Except as provided in Section 3.5 below, this Section 3.4 shall govern the
payment of severance for any termination by the Company other than for Cause
(and other than a Termination for Disability) that occurs prior to a Change in
Control or after the twenty-four (24) month period following the occurrence of a
Change in Control.
 
3.5 TERMINATION UPON OR FOLLOWING A CHANGE IN CONTROL.
 
(a) The Company shall have the right to terminate this Agreement and Executive’s
employment in the event of or following a Change in Control (as defined in the
2004 Plan as in effect on the date such Change in Control event occurs) of the
Company.  If the Company terminates this Agreement and Executive’s employment
other than a Termination for Cause (and other than a Termination for Disability)
at any time upon or during the twenty-four (24) month period following the
occurrence of a Change in Control, subject to Section 3.8:
 
(i) Executive shall receive as severance pay a cash lump equal to one and
one-half (1.5) times the Executive’s Base Salary.  Anything in the foregoing to
the contrary notwithstanding, if the Change in Control is not also a “change in
control event” (as defined in Treasury Regulation §1.409A-3(i)(5)), the
severance pay described in this subsection (i) will be paid in accordance with
the Company’s standard payroll practices in the same manner as under Section
3.4(a);
 
(ii) Executive shall receive a Pro Rata Bonus;
 
(iii) Executive shall receive any unpaid annual bonus earned in accordance with
the terms of the AIP with respect to any fiscal year ending on or preceding the
date of termination, payable when annual bonuses are paid to senior executives
for such year;
 
(iv) To the extent not fully vested, on the date of termination, the remaining
installment(s) of the Sign-On Stock Award shall become vested and unrestricted
in full;
 
(v) To the extent not issued or paid, the guaranteed 2011 bonus shall be paid
when 2011 bonuses are paid to senior executives of the Company; and
 
(vi) Executive shall be entitled to continued participation for eighteen (18)
months in the Company’s medical, dental and vision welfare benefit plans which
cover Executive (and his eligible dependents) upon the same terms and conditions
in effect for active employees of the Company subject to Executive’s continued
co-payment of premiums for such coverage, to the extent that the terms of such
plans permit Executive’s continued participation during such period; provided,
in the event Executive obtains other employment that offers substantially
similar or more favorable benefits, determined on a benefit-by-benefit and
coverage-by-coverage basis, such continuation of benefits by the Company shall
immediately cease.  The continuation of medical, dental and vision benefits
under this Section 3.5 shall be conterminous with, and reduce the period of
coverage and count against, Executive’s right to healthcare continuation
benefits under COBRA.  If the Company cannot provide such coverage to Executive,
it shall pay him the applicable COBRA premium each month (without any tax
gross-up) as if coverage were being provided for such period of time when the
coverage cannot be so provided.
 
(vii) This Section 3.5 shall also apply to a termination by the Company other
than for Cause within three (3) months before the occurrence of a Change in
Control at the request of a third party (directly or indirectly) that
consummates such Change in Control.
 
In the event of a termination of Executive by the Company other than a
Termination for Cause upon or during the twenty-four (24) month period following
the occurrence of a Change in Control, Executive acknowledges that the Company
shall have no obligations or liability to him whatsoever other than the
obligations set forth in this Section 3.5 or in Section 3.7. Subject to Section
3.8 and Section 6.14, the severance payment under Section 3.5(a)(i) shall be
made not later than thirty (30) days after Executive’s Separation from Service
occurs.
 
(b) In the event that the Company, upon or during the twenty-four (24) month
period  following a Change in Control, shall commit a material breach of its
obligations under this Agreement, Executive gives notice to the Company from
Executive specifying the nature of such breach within thirty (30) days after the
occurrence of such material breach, and the Company shall not have remedied such
breach within thirty (30) days after receipt of such notice, Executive shall
have the right and option to terminate this Agreement and his employment within
ninety (90) days thereafter, which termination shall be treated as a termination
other than a Termination for Cause (and other than a Termination for Disability)
under Section 3.5(a).   For purposes of this Section 3.5(b), a “material breach
of its obligations” by the Company shall mean:  (i) the assignment to Executive
of any duties inconsistent with his position, authority or responsibilities as
contemplated by Section 1.1 hereof, or any action by the Company that results in
a diminution in such position, authority or responsibilities (excluding for
these purposes an isolated and insubstantial action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by Executive); (ii) any failure by the Company to comply with the compensation
and benefits provisions of Section 2 hereof; and (iii) the relocation of the
Company’s principal executive offices to a location more than 30 miles from its
current location in Covington, Kentucky.
 
3.6 VOLUNTARY TERMINATION. Executive may voluntarily terminate the Term and
Executive’s employment hereunder (other than as provided under Section 3.5(b))
by giving the Company 60 days advance written notice of such termination.  In
the event Executive voluntarily terminates his employment for any reason during
the Term (other than as provided under Section 3.5(b)), all payments to
Executive under Section 2 shall cease, with the exception of reimbursement of
authorized, ordinary and necessary business expenses already incurred, and any
compensation and benefits already earned or vested as of that date.
 
3.7 CHANGE IN CONTROL ADJUSTMENTS.  The Executive will not be entitled to any
payment (including no tax gross-up) in respect of any taxes he may owe pursuant
to Section 4999 of the Internal Revenue Code.  In the event that any Change in
Control benefits or other benefits otherwise payable to the Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section 3.7, would be subject to the excise tax imposed by
Section 4999 of the Code, then any Change in Control benefits and other benefits
hereunder shall be either (x) delivered in full, or (y) delivered as to such
lesser extent which would result in no portion of such benefits being subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income and
employment taxes and the excise tax imposed by Section 4999 of the Code (and any
equivalent  state or local excise taxes), results in the receipt by the
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless the Company and the Executive otherwise agree
in writing, any determination required under this Section 3.7 will be made in
writing by independent public accountants as the Company and the Executive agree
(the “Accountants”), whose determination will be conclusive and binding upon the
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 3.7, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Executive agree to furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this provision.  The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this provision.  Any reduction in payments and/or
benefits required by this provision shall occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to the
Executive.  In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for the Executive’s equity awards.  If two or more equity
awards are granted on the same date, each award will be reduced on a pro-rata
basis.
 
3.8 RELEASE; COMPLIANCE WITH COVENANTS; RESIGNATIONS.  Any payments or benefits
made or provided pursuant to Section 3.4 or Section 3.5 hereof are subject to
Executive’s:
 
(a) Compliance with the provisions of Section 4 hereof, other than inadvertent,
immaterial violations of such provisions that are cured promptly upon written
notice of such violation delivered to Executive by the Company;
 
(b) Delivery to the Company of an executed general release of all claims against
the Company (other than claims for indemnification, to enforce the provisions of
Section 3.4, Section 3.5 or Section 6, and claims for earned vested amounts
under any employee benefit plan and other claims that cannot by law be waived)
within 30 days after Executive’s termination date in accordance with the
Company’s usual form of release of claims then in use for executive separations;
and
 
(c) Delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.
 
Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement shall not be due until after the
expiration of any revocation period applicable to the general release, that
Executive has not revoked, and any such amounts then due shall be paid (or
commence being paid) to Executive within forty-five (45) days after the date of
termination or such later date as may be required under Section 409A.  In the
event that the Executive dies before all payments pursuant to Section 3.4 or
Section 3.5 have been paid, all remaining payments shall be made to the
beneficiary specifically designated by the Executive in writing prior to his
death, or, if no such beneficiary was designated (or the Company is unable in
good faith to determine the beneficiary designated), to the personal
representative of his estate.
 
SECTION 4 RESTRICTIVE COVENANTS
 
4.1 NONDISCLOSURE OF CONFIDENTIAL INFORMATION.
 
(a) Executive acknowledges that during the course of Executive’s employment with
the Company, Executive has had or will have access to, and knowledge of, certain
information that the Company considers confidential, and the release of such
information to unauthorized persons would be extremely detrimental to the
Company.  As a consequence, the Executive hereby agrees and acknowledges that
the Executive owes a duty to the Company not to disclose, and agrees that
without the prior written consent of the Company, at any time, either during or
after the Executive's employment with the Company, the Executive will not
communicate, publish or disclose, to any person anywhere or use, any
Confidential Information (as hereinafter defined), except as may be necessary or
appropriate to conduct the Executive's duties hereunder, provided the Executive
is acting in good faith and in the best interest of the Company, or as may be
required by law or judicial process.  The Executive will use reasonable best
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person.  The
Executive will return to the Company all Confidential Information in the
Executive's possession or under the Executive's control whenever the Company
shall so request, and in any event will promptly return all such Confidential
Information if the Executive's relationship with the Company is terminated for
any reason and will not retain any copies thereof except that Executive may
retain copies of his own employment information relating to the terms,
conditions, benefits and performance of his employment pursuant to this
Employment Agreement.  For purposes hereof, the term "Confidential Information"
shall mean any information used by or belonging or relating to any member of the
Company that is not known generally to the industry in which the Company is or
may be engaged and which the Company maintains on a confidential basis,
including, without limitation, any and all trade secrets and proprietary
information, information relating to the Company’s businesses and services,
Executive information, customer lists and records, business processes,
procedures or standards, know-how, manuals, business strategies, records,
financial information, in each case whether or not reduced to writing or stored
electronically, as well as any information that any member of the Company
advises the Executive should be treated as confidential information.  Further,
Confidential Information shall not include information which is independently
obtained from a third party whose disclosure violates no duty of confidentiality
to the Company or which is or becomes publicly available through no fault of
Executive.
 
(b) The Executive acknowledges and agrees that all analyses, reports, proposals,
software, documentation, machine code and other intellectual property owned by
the Company (collectively, the “Company’s Intellectual Property”) are and shall
remain the sole and exclusive property of the Company, or as otherwise may be
noted, and that in no event shall the Executive have any ownership interest
therein.  In that connection, the Executive hereby irrevocably assigns,
transfers and conveys to the Company all of his right, title and interest, if
any, in and to the Company’s Intellectual Property, including any rights the
Executive may have to patent, copyright, trade secret or other proprietary
rights in the Company’s Intellectual Property.  The Executive agrees to assist
the Company in every proper way to obtain and from time to time enforce patents,
copyrights, trade secrets and all other proprietary and intellectual property
rights and interest in and to all the Company’s Intellectual Property in any and
all countries, and to that end the Executive will execute and deliver all
documents and other papers and materials for use in applying for, obtaining and
enforcing such patents, copyrights, trademarks and other proprietary and
intellectual property rights and interests, as the Company may request in
writing, together with any assignments thereof to the Company or persons
designated by it.  The Executive agrees that the Company is appointed as his
attorney to execute all such instruments and do all such things for the purpose
of assuring to the Company (or its designee) the full benefit of the provisions
of this paragraph.
 
4.2 NONINTERFERENCE WITH CLIENTS OR EXECUTIVES.  The Executive agrees that,
during the period of Executive's employment with the Company and for a period of
twelve (12) months from the date of termination of employment for any reason,
whether voluntary or involuntary (the “Restricted Period”), the Executive shall
not, on the Executive's own behalf or on behalf of any other person or entity,
(a) solicit or in any manner influence or encourage any current or prospective
client, customer, executive or other person or entity that has a business
relationship with the Company, to terminate or limit in any way their
relationship with the Company, or interfere in any way with such relationship,
and/or (b) solicit or in any manner influence or discourage any prospective
client or customer that was contacted by the Company within the twelve-month
period preceding Executive’s date of termination from entering into a business
relationship with the Company.
 
4.3 NONCOMPETITION.  The Executive agrees that, during the Restricted Period,
the Executive shall neither directly nor indirectly, engage or hold an interest
in any business engaged in the Business in those geographic areas in which the
Company conducts the Business, nor directly or indirectly, have any interest in,
own, manage, operate, control, be connected with as a stockholder (other than as
a stockholder of less than five percent (5%) of the issued and outstanding stock
of a publicly held corporation), joint venturer, officer, director, partner,
employee or consultant, or otherwise engage or invest or participate in the
Business in those geographic areas in which the Company or its subsidiaries
engage in the Business.  For purposes of this Agreement, "Business" shall mean
(i) the distribution of pharmaceuticals, related pharmacy consulting, data
management services and medical supplies to nursing homes and long-term care
facilities, (ii) provision of comprehensive product development and research
services to companies in the pharmaceutical, biotechnology, medical device and
diagnostics industries and (iii) any other business in which the Company or its
subsidiaries are engaged in during the Restricted Period.
 
4.4 ENFORCEMENT.  The Executive acknowledges and agrees that the provisions of
this Section 4 are reasonable and necessary for the successful operation of the
Company.  The Executive further acknowledges that if he breaches any provision
of this Section 4, the Company will suffer irreparable injury.  It is therefore
agreed that the Company shall have the right to enjoin any such breach or
threatened breach, if ordered by a court of competent jurisdiction.  The
existence of this right to injunctive and other equitable relief shall not limit
any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary and compensatory
damages.  In addition, the Executive further acknowledges that if he breaches
any provision of this Section 4 following his termination of employment with the
Company, the Executive will forfeit the right to any unpaid severance or other
payments due under this Agreement, but Executive shall not forfeit payment of
earned wages as defined by applicable law.  If any provision of this Section 4
is determined by a court of competent jurisdiction to be unenforceable in the
manner set forth herein, the Executive and the Company agree that it is the
intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law.  If any provisions of this Section
4 are held to be invalid or unenforceable, such invalidation or unenforceability
shall not affect the validity or enforceability of any other provision of this
Section 4 (or any portion thereof).  For purposes of the restrictions of this
Section 4, references to the “Company” include reference to its subsidiaries.
 
SECTION 5 INDEMNIFICATION
 
The Company shall indemnify Executive to the fullest extent permitted by the
Company’s charter, by-laws and applicable law.  The Company shall cover
Executive under any contract of directors and officers liability insurance both
during and, while potential liability exists, after the term of this Agreement
and Executive’s employment to the same extent as the Company covers its other
executive officers and directors.
 
SECTION 6 MISCELLANEOUS PROVISIONS
 
6.1 ASSIGNMENT AND SUCCESSORS.  The rights and obligations of the Company under
this Agreement may be freely assigned (including, but not limited to assignment
to an affiliate of the Company for purposes of payroll) and shall inure to the
benefit of and be binding upon the successors and assigns of the
Company.  Executive’s obligation to provide services hereunder may not be
assigned to or assumed by any other person or entity.
 
6.2 REPRESENTATIONS OF EXECUTIVE.  The Executive represents and warrants that
his entering into this Agreement and his employment with the Company will not be
in breach of any agreement with any current or former employer and that he is
not subject to any other restrictions on solicitation of clients or customers or
competing against another entity.  The Executive understands that the Company
has relied on this representation in entering into this Agreement.
 
6.3 NOTICES. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall only be deemed to be duly given (a) on
the date of delivery if delivered by hand, (b) on the date of transmission, if
delivered by confirmed facsimile, (c) on the first business day following the
date of deposit if delivered by guaranteed overnight delivery service, or (d) on
the fourth business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
If to the Company, to:


Omnicare, Inc.
100 East RiverCenter Boulevard
Covington, Kentucky 41011
ATT:  Senior Vice President, Human Resources


If to Executive, to his last known address shown on the payroll records of the
Company
 
6.4 SEVERABILITY. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.
 
6.5 COMPLETE AGREEMENT.  This Agreement contains the entire agreement between
the parties and supersedes previous verbal and written discussions,
negotiations, agreements or understandings between the parties.
 
6.6 AMENDMENT AND WAIVER. This Agreement may be modified, amended or  waived
only by a written instrument signed by all the parties hereto. No waiver or
breach of any provision hereof shall be a waiver of any future breach,  whether
similar or dissimilar in nature.
 
6.7 APPLICABLE LAW.  This Agreement has been made and its validity, performance
and effect shall be determined in accordance with the laws of the State of
Kentucky.
 
6.8 CLAWBACK.  In addition to any compensation recovery (clawback) which may be
required by law and regulation, Executive acknowledges and agrees that any
compensation paid or awarded to Executive in connection with his employment with
the Company shall be subject to any clawback requirements as set forth in the
Company’s corporate governance guidelines or policies and to any similar or
successor provisions as may be in effect from time to time.
 
6.9 CONSENT TO JURISDICTION. The parties hereby (a) agree that any  suit,
proceeding or action at law or in equity (hereinafter referred to as an
“Action”) arising out of or relating to this Agreement must be instituted in
state or federal court located within Kenton County, Kentucky, (b) waive any
objection which he or it may have now or hereafter to the laying of the venue of
any such Action, (c) irrevocably submit to the jurisdiction of any such court in
any such Action, and (d) hereby waive any claim or defense of inconvenient
forum. The parties irrevocably agree that service of any and all process which
may be served in any such Action may be served upon him or it by registered mail
to the address referred to in Section 6.2 hereof or to such other address as the
parties shall designate in writing by notice duly given in accordance with
Section 6.2 hereof and that such service shall be deemed effective service of
process upon the parties in any such Action. The parties irrevocably agree that
any such service of process shall have the same force and validity as if service
were made upon him or it according to the law governing such service in the
State of Kentucky, and waives all claims of error by reason of any such service.
 
6.10 COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
6.11 INTERPRETATION. The headings contained in this Agreement are for reference
purposes only and shall not affect in any ways the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
party hereto. In this Agreement, unless the context otherwise requires, the
masculine, feminine and neuter genders and the singular and the plural include
one another.
 
6.12 NON-WAIVER OF RIGHTS AND BREACHES. No failure or delay of any  party herein
in the exercise of any right given to such party hereunder shall constitute a
waiver thereof unless the time specified herein for the exercise of such right
has expired, nor shall any single or partial exercise of any right preclude
other or further exercise thereof or of any other right. The waiver of a party
hereto of any default of any other party shall not be deemed to be a waiver of
any subsequent default or other default by such party.
 
6.13 NO MITIGATION OR OFFSET.  Except as provided in Sections 3.4(f) and
3.5(a)(vi) relating to future benefit eligibility, Executive shall not be
required to seek other employment or to reduce any severance benefit payable to
him under Section 3 hereof, and no such severance benefit shall be reduced on
account of any compensation received by Executive from the Company or any other
employment. The Company’s obligations to Executive hereunder, including, without
limitation, any obligation to provide severance benefits, shall not be subject
to set-off or counterclaim in respect of any debts or liabilities of Executive
to the Company.
 
6.14 SURVIVAL.  The provisions of Section 4 shall survive the termination the
Agreement (and any concurrent or subsequent termination of Executive’s
employment).  The provisions of Section 3 shall survive any termination of the
Executive’s employment during the Term of the Agreement.
 
6.15 SUPERSEDING AGREEMENT.  In the event of any conflict between the terms of
this Agreement and the terms of any Company plan, program or policy, the terms
of this Agreement shall control to the extent such terms are more favorable to
the Executive; provided that the Company shall have an appropriate opportunity
to conform the terms of any such conflicting plan, program or policy to the
terms of this Agreement.
 
6.16  SECTION 409A.
 
Anything in this Agreement to the contrary notwithstanding:
 
(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code and all regulations,
guidance and other interpretive authority issued thereunder (“Code Section
409A”) so as not to subject Executive to payment of any additional tax, penalty
or interest imposed under Code Section 409A. The provisions of this Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.
 
(b) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Code Section 409A, (i) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided, during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year; (ii) reimbursement of any such expense shall be made by no
later than December 31 of the year following the calendar year in which such
expense is incurred; and (iii) Executive’s right to receive such reimbursements
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
 
(c) If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A -1(i) as of the date of Executive’s Separation from
Service, then any payment or benefit pursuant to Sections 3.4(a) or 3.5(a)(i) or
pursuant to any other provision of this Agreement on account of Executive’s
Separation from Service, to the extent such payment (after taking into account
all exclusions applicable to such payment under Code Section 409A) is properly
treated as deferred compensation subject to Code Section 409A, shall not be made
until the first business day after (i) the expiration of six (6) months from the
date of Executive’s Separation from Service, or (ii) if earlier, the date of
Executive’s death (the “Delayed Payment Date”). On (or within five business days
after) the Delayed Payment Date, there shall be paid to Executive or, if
Executive has died, to the representative of Executive’s estate, in a single
cash lump sum, an amount equal to the aggregate amount of the payments delayed
pursuant to the preceding sentence, plus interest thereon, compounded monthly,
at an annual rate equal to the Delayed Payment Interest Rate (as defined below)
computed from the date on which each such delayed payment otherwise would have
been made to Executive until the Delayed Payment Date. For purposes of the
foregoing, the “Delayed Payment Interest Rate” shall mean the highest interest
rate, as of the first day of the month in which the Separation from Service
occurs, payable by the Company on its outstanding publicly-traded debt (or if no
such public debt is then outstanding, the rate at which the Company could then
borrow from its primary bank lender) plus 100 basis points.
 
6.17 DRUG SCREEN; BACKGROUND CHECKS.  This Agreement is contingent upon the
Executive’s successful completion of a pre-employment drug screen and a
background check.  In the event that, for any reason, such drug screen and/or
background check shall not be successfully completed, this Agreement shall be
null and void and the Company and the Executive shall have no obligations
hereunder.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
OMNICARE, INC.
 
 
/s/ John L. Workman
 
By:  John L. Workman
 
Title:  President and Chief Financial Officer
 
 
 
/s/ Alexander M. Kayne
 
Alexander M. Kayne




